STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 23, 2016
               Plaintiff-Appellee,

v                                                                  No. 323508
                                                                   Wayne Circuit Court
JALEN RASHAAD CONNER,                                              LC No. 14-001129-FJ

               Defendant-Appellant.


Before: STEPHENS, P.J., and HOEKSTRA and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of carjacking, MCL 750.529a,
armed robbery, MCL 750.529, unlawful driving away of an automobile (UDAA), MCL 750.413,
assault with a dangerous weapon (felonious assault), MCL 750.82, and possession of a firearm
during the commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced
defendant to 13 to 20 years’ imprisonment for the carjacking and armed robbery convictions, one
to five years’ imprisonment for the UDAA conviction, one to four years’ imprisonment for the
felonious assault conviction, and two years’ imprisonment for the felony-firearm conviction. We
affirm defendant’s convictions, but remand to the trial court for resentencing for reasons
discussed herein.

                               I. SUFFICIENCY OF EVIDENCE

       Defendant first argues that the evidence presented at trial was insufficient to support his
convictions. We disagree.

       A challenge to the sufficiency of evidence is reviewed de novo, People v Harverson, 291
Mich. App. 171, 175-176; 804 NW2d 757 (2010), but “a reviewing court is required to draw all
reasonable inferences and make credibility choices in support of the jury verdict,” People v
Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000). This Court must review the evidence in a
light most favorable to the prosecution and determine whether the jury could have found each
element of the charged crimes proven beyond a reasonable doubt. People v Reese, 491 Mich.
127, 139; 815 NW2d 85 (2012).

        The sufficient evidence requirement is a part of every criminal defendant’s due process
rights. In re Winship, 397 U.S. 358, 364; 90 S. Ct. 1068; 25 L. Ed. 2d 368 (1970); People v Wolfe,
440 Mich. 508, 514; 489 NW2d 748 (1992). “It is an attempt to give ‘concrete substance’ to

                                               -1-
those rights, by precluding irrational jury verdicts.” Wolfe, 440 Mich. at 514, citing Jackson v
Virginia, 443 U.S. 307, 315; 99 S. Ct. 2781; 61 L. Ed. 2d 560 (1979). In determining whether
sufficient evidence was presented to sustain a conviction, the question is not whether any
evidence existed that could support the convictions, but rather, whether a rational trier of fact
could find that the evidence proved each of the essential elements of each crime beyond a
reasonable doubt. Wolfe, 440 Mich. at 513–514, citing People v Hampton, 407 Mich. 354, 366;
285 NW2d 284 (1979) (emphasis added). However, all “circumstantial evidence and reasonable
inferences arising from [the] evidence can constitute satisfactory proof of the elements of a
crime.” People v Lee, 243 Mich. App. 163, 167–168; 622 NW2d 71 (2000) (citation omitted).

        In order to sustain a carjacking conviction, the prosecution must prove (1) that the
defendant took a motor vehicle from another person, (2) that the defendant did so in the presence
of that person, a passenger, or any other person in lawful possession of the motor vehicle, and (3)
that the defendant did so either by force or violence, by threat of force or violence, or by putting
the other person in fear. MCL 750.529a(1); People v McGee, 280 Mich. App. 680, 683-685; 761
NW2d 743 (2008). The essential elements of UDAA are (1) driving a vehicle away, (2) without
authority or permission. People v Cain, 495 Mich. 874, 874; 838 NW2d 150 (2013). For an
armed robbery conviction, the prosecution must prove (1) an assault, (2) a felonious taking of
property from the victim’s person or presence, and (3) that defendant was armed with a weapon
as described in the armed robbery statute, MCL 750.529. People v Henry (After Remand), 305
Mich. App. 127, 142; 854 NW2d 114 (2014). Similarly, the elements of felonious assault are “(1)
an assault, (2) with a dangerous weapon, and (3) with the intent to injure or place the victim in
reasonable apprehension of an immediate battery.” People v Bosca, 310 Mich. App. 1, 7; 871
NW2d 307 (2015) quoting People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). For
both armed robbery and felonious assault, the assault element “is made out from either an
attempt to commit a battery or an unlawful act which places another in reasonable apprehension
of receiving an immediate battery.” People v Nickens, 470 Mich. 622, 628; 685 NW2d 657
(2004) (internal quotations omitted). Finally, a conviction of felony-firearm requires proof that
defendant possessed a firearm during the commission of a felony or the attempt to commit a
felony. Bosca, 310 Mich. App. at 8.

        Defendant does not argue that the prosecution failed to present sufficient evidence to
prove each crime. Rather, defendant argues (1) that the prosecution failed to present sufficient
evidence to prove defendant’s identity as the perpetrator of these crimes, and (2) that there was
insufficient evidence to support defendant’s felonious assault conviction because it is impossible
to place a four-month-old infant in reasonable apprehension of an immediate battery.



                       A.      SUFFICIENT EVIDENCE OF IDENTITY

        Identity is an essential element of every crime that must be proven beyond a reasonable
doubt. People v Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). Identity may be
established by circumstantial evidence and reasonable inferences drawn from the evidence.
People v Nelson, 234 Mich. App. 454, 459; 594 NW2d 114 (1999). When a fingerprint is found
at the scene of the crime under such circumstances that it could only have been made at the time


                                                -2-
of the commission of the crime, it is sufficient to establish identity. People v Himmelein, 177
Mich. App. 365, 374–375; 442 NW2d 667 (1989).

         The fact that defendant’s fingerprint was found on the passenger’s side door of the
complainant Jermieka Humphrey’s vehicle was sufficient, on its own, to support the jury’s
finding that defendant was the perpetrator of the crimes beyond a reasonable doubt. Humphrey
testified that she had never seen defendant prior to the incident, and that she watched defendant
enter the passenger side of her car that evening. Additionally, Humphrey’s car was located and
impounded the following day, indicating that defendant would have had to leave the fingerprint
within the 24-hour period immediately following its theft. The physical fingerprint, Humphrey’s
corroborating testimony, and the fact that Humphrey’s car was impounded less than 24 hours
after the incident, were enough to support the jury’s rational inference that defendant’s
fingerprint could only have been left at the time of the commission of the crime.

       While defendant argues on appeal that there are other explanations for how his
fingerprints were found in Humphrey’s car, he has not provided any explanations or pointed to
any evidence presented at trial that would support an inference other than that he left his
fingerprints on the car during his commission of the charged crimes. Indeed, the only mention of
a different possible explanation was in defense counsel’s opening statement and closing
argument, when he suggested that perhaps Willie Davis, defendant’s cousin who had previously
been convicted of carjacking for the same incident, had brought the car to defendant’s house the
day after the theft to show it off. However, there was no evidence presented at trial that would
support this theory.

        While defendant’s fingerprint is sufficient to establish his identity as the perpetrator of
the charged crimes, Humphrey’s identification of defendant as the perpetrator provides further
support for defendant’s convictions. Positive identification by a witness may be sufficient to
support a conviction of a crime. People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381
(2000). The question is one of witness credibility, which is to be assessed by the trier of fact.
People v Lemmon, 456 Mich. 625, 646; 576 NW2d 129 (1998). Although she admitted that three
years had elapsed between the incident and her positive identification of defendant as the
perpetrator during a photographic line-up, Humphrey testified that she would never forget
defendant’s face. She explained that she had seen defendant when she made eye contact with
him as he passed her car, directly under the streetlight, prior to the incident. She also testified
that she never took her eyes off defendant as he subsequently held a gun to her four-month-old
son, BW, and identified defendant in court as one of the two men that had stolen her car keys at
gunpoint. The jury was free to believe or disbelieve, in whole or in part, any of the testimony
presented at trial. People v Perry, 460 Mich. 55, 63; 594 NW2d 477 (1999). Here, the jury had
sufficient evidence to conclude that Humphrey positively identified defendant, even after three
years, based on her memory of such a traumatic occurrence.

       Defendant also argues that Humphrey’s identification testimony should not have been
admitted because the photographic line-up at which Humphrey identified defendant was
“suggestive and conducive to irreparable mistaken identification,” taking place only after the
unidentified fingerprints discovered on Humphrey’s car were discovered to belong to defendant.
Even if defendant had preserved this issue by filing a motion to suppress testimony regarding
Humphrey’s identification of defendant at the photographic line-up, see People v Lee, 391 Mich

                                                -3-
618, 626-627; 218 NW2d 655 (1974), defendant’s claim is wholly without merit. Presumably,
defendant’s argument is that Humphrey identified defendant because she knew that his
fingerprints had been identified. However, defendant acknowledges in his brief on appeal that
the record does not support this assumption. Indeed, defendant presents no evidence that would
support a claim that the photographic line-up was suggestive or that Humphrey’s identification
was influenced by any external factors. In any case, an improper photographic display is
relevant to the weight of identification testimony rather than admissibility. People v Gray, 457
Mich. 107, 117; 577 NW2d 92 (1998). Additionally, even if the line-up identification was
inadmissible, the fact that Humphrey directly observed defendant during his commission of the
crime provided a sufficient independent basis for admission of her in-court identification. Id.

        Again, the credibility of identification testimony is a question for the trier of fact that this
Court will not resolve anew. Davis, 241 Mich. App. at 700. Humphrey testified that her in-court
identification was based on her memory of defendant’s face and not on the photographic line-up.
The jury was properly instructed on how to determine the credibility of witnesses, and is
presumed to have followed that instruction. People v Mahone, 294 Mich. App. 208, 212; 816
NW2d 436 (2011). There is no reason to question the judgment of the jurors, who apparently
credited Humphrey’s memory of this traumatic event. Viewed in the light most favorable to the
prosecution, Humphrey’s testimony was sufficient to support a rational trier of fact’s conclusion
that the evidence established defendant’s identity as the perpetrator of the charged crimes beyond
a reasonable doubt. Wolfe, 440 Mich. at 513–514.

                        B.      FELONIOUS ASSAULT ON AN INFANT

       With respect to the felonious assault charge, defendant also argues that insufficient
evidence was presented to support the jury’s finding that an assault was committed on BW, a
four-month-old infant. Defendant reasons that because a four-month-old infant is incapable of
comprehending the meaning of a handgun, BW could not have been placed in fear and the jury
could not find that an assault had occurred. We disagree.

        As previously noted, to convict a defendant of felonious assault, the prosecution must,
among other elements, prove that the defendant either intended to injure the victim or intended to
put the victim in reasonable apprehension of an immediate battery or injury. Nickens, 470 Mich.
at 628. Importantly, the necessary element is “intent” of the perpetrator, and not, as defendant
argues, the reasonable fear of the victim. “Intent is a mental attitude made known by acts” and
has been defined as “a secret of the defendant’s mind,” which can be ascertained through words
or actions, with recognition that a defendant’s actions often “speak louder than words.” People v
Strong, 143 Mich. App. 442, 452; 372 NW2d 335 (1985) (citation omitted). The jury may draw
the inference as to the intent with which a particular act was done as they draw all other
inferences, from any fact in evidence that to their minds fully proves its existence. People v
Medlyn, 215 Mich. App. 338, 344; 544 NW2d 759 (1996). The inquiry should therefore focus on
the objective actions and demeanor of the perpetrator in light of the circumstances to determine
whether they would have created a fear or apprehension of immediate injury on the part of a
reasonable person confronted with similar conduct. Because the law recognizes the difficulty of
proving an actor’s state of mind, minimal circumstantial evidence is sufficient to sustain a
conclusion that a defendant entertained the requisite intent. People v Ericksen, 288 Mich. App.
192, 196-197; 793 NW2d 120 (2010).

                                                  -4-
         There was sufficient evidence presented to support the jury’s conclusion that defendant
possessed the requisite intent for felonious assault. Humphrey testified that defendant stood on
the porch steps and pointed a handgun directly at her four-month-old son, so close that the
handgun was “practically in the carseat [sic].” Humphrey also testified that defendant grabbed at
her son’s car seat when she began to fidget with her key ring. The jury could certainly have
concluded that a reasonable person would fear an immediate battery with a handgun pointed in
their direction at close range while being pulled or jerked. It would also be reasonable to infer
that defendant’s act of pointing a handgun at an individual was intended to place that individual
in fear. Infants can perceive and do respond to objects placed in close proximity. While infants
might not be able to verbally express fear, it is not uncommon to hear the wails of infants in
response to distress. Such occurrences defeat any claim that an infant cannot have a fearful
reaction to a foreign object in close proximity to his or her body. It was the jury’s province to
determine whether a 15-year-old boy might actually believe that pointing a gun at a four-month-
old infant would place the infant in fear, and here they answered in the affirmative. “It is for the
trier of fact, not the appellate court, to determine what inferences may be fairly drawn from the
evidence and to determine the weight to be accorded those inferences.” People v Hardiman, 466
Mich. 417, 428; 646 NW2d 158 (2002). Especially when viewed in a light most favorable to the
prosecution, there was sufficient evidence presented to support the jury’s conclusion that
defendant intended to place BW in fear, regardless of whether BW was actually placed in fear,
and to support defendant’s felonious assault conviction beyond a reasonable doubt.

                             II. GREAT WEIGHT OF EVIDENCE

       Next, defendant argues that his convictions were against the great weight of the evidence
presented at trial. Again, we disagree.

        Defendant failed to preserve this issue by moving for a new trial with the lower court.
People v Norman, 184 Mich. App. 255, 257; 457 NW2d 136 (1990). This Court reviews
unpreserved challenges based on the great weight of the evidence for plain error affecting the
defendant’s substantial rights. People v Lopez, 305 Mich. App. 686, 695; 854 NW2d 205 (2014).
An unpreserved claim of error warrants reversal under this standard when the defendant can
show (1) an error, (2) that the error was clear or obvious, and (3) that the error affected his
substantial rights by causing him prejudice. People v Borgne, 483 Mich. 178, 196-197; 768
NW2d 290 (2009), aff’d 485 Mich. 868 (2009). Further, reversal is warranted only when the
plain error resulted in the conviction of an innocent defendant or “seriously affected the fairness,
integrity or public reputation of judicial proceedings.” Id. at 197.

        A verdict is against the great weight of the evidence when the evidence presented
preponderates so heavily against the verdict that it would be a miscarriage of justice to let the
verdict stand. People v McCray, 245 Mich. App. 631, 637; 630 NW2d 633 (2001). Here,
defendant’s great-weight argument is merely a restatement of his challenge to the legal
sufficiency of the evidence. Whether the evidence was sufficient to sustain a conviction and
whether the verdict was against the great weight of the evidence are two different questions.
People v Brown, 239 Mich. App. 735, 746 n 6; 610 NW2d 234 (2000). However, when a
defendant’s “great weight” argument is premised on the claim that insufficient evidence existed
to support the verdict, the argument may be rejected when sufficient evidence is found to exist.
Id. at 745–746. As previously indicated, there was sufficient evidence to support the jury’s

                                                -5-
verdict on each count. Thus, because defendant’s argument here parallels his argument that there
was insufficient evidence to support the verdict, we reject it for the same reasons.

              III. IMPROPER ASSESSMENT OF SENTENCING GUIDELINES

        Defendant also argues that he is entitled to resentencing because there was no evidence to
support the trial court’s assessment of PRV 4, PRV 6, OV 10 and OV 13, and because the trial
court assessed offense variables OV 9, OV 10, and OV 13 on the basis of impermissible judicial
fact-finding, contrary to the Supreme Court’s decision in Alleyne v United States, 570 US ___;
133 S. Ct. 2151, 2158; 186 L. Ed. 2d 314 (2013). On these claims of sentencing error, we agree in
part and disagree in part.

        “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013); see also People v Steanhouse, ___ Mich App ___, ___;
___ NW2d ___ (2015); slip op at 19 (explaining that “the standards of review traditionally
applied to the trial court’s scoring of the variables remain viable” after People v Lockridge, 498
Mich. 358; 870 NW2d 502 (2015)). Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute is a question of statutory interpretation, which this Court
reviews de novo. People v Petit, 466 Mich. 624, 627; 648 NW2d 193 (2002). This Court also
reviews de novo, as a question of law, the proper interpretation of the sentencing guidelines.
People v Gullett, 277 Mich. App. 214, 217; 744 NW2d 200 (2007).

        A defendant is entitled to be sentenced according to accurately assessed guidelines and
on the basis of accurate information. People v McGraw, 484 Mich. 120, 131; 771 NW2d 655
(2009). A sentence is invalid when a sentencing court relies on an inappropriate guidelines
range. Id. A defendant is entitled to a remand for resentencing when the trial court made an
error in assessing the sentencing guidelines or relied on inaccurate information to determine
defendant’s sentence. People v Francisco, 474 Mich. 82, 88-89; 711 NW2d 44 (2006).

                         A.      ASSESSMENT OF PRV 4 AND PRV 6

        Defendant first argues that the trial court erred in assessing PRV 4 at two points because
defendant had no prior juvenile offenses at the time of the sentencing offense. PRV 4 is “prior
low severity juvenile adjudications.” MCL 777.54(1). When “[t]he offender has 1 prior low
severity juvenile adjudication,” PRV 4 must be assessed at two points. MCL 777.54(1)(e). In
contrast, when “[t]he offender has no prior low severity juvenile adjudications,” PRV 4 must be
assessed at zero points. MCL 777.54(1)(f). Under MCL 777.54(2), “prior low severity juvenile
adjudication” means “a juvenile adjudication . . . if the order of disposition was entered before
the sentencing offense was committed.”

       The trial court improperly assessed PRV 4 at two points. Defendant’s PSIR indicates
only one prior juvenile adjudication; a plea-based conviction for unlawful use of a motor vehicle
occurring more than one year after the sentencing offense was committed. Because defendant
had no prior low severity juvenile adjudications when the sentencing offense was committed,
PRV 4 should properly have been assessed at zero points.



                                                -6-
        Defendant also argues that the trial court erred in assessing five points for PRV 6 because
he was not on probation at the time of the offenses. “Prior record variable 6 is relationship to
criminal justice system.” MCL 777.56(1). Five points must be assessed when “[t]he offender is
on probation or delayed sentence status or on bond awaiting adjudication or sentencing for a
misdemeanor,” MCL 777.56(1)(d), and zero points must be assessed when “[t]he offender has no
relationship to the criminal justice system,” MCL 777.56(1)(e). PRV 6 is assessed based on the
defendant’s relationship to the criminal justice system at the time he committed the sentencing
offense. People v Young, 276 Mich. App. 446, 454; 740 NW2d 347 (2007).

        We agree that PRV 6 should have been assessed at zero points because, at the time of the
sentencing offenses, defendant had no prior misdemeanor convictions or juvenile convictions
and was not on probation or on bond. Defendant’s PSIR lists only one juvenile offense, which
was committed more than a year after the sentencing offenses. Although defendant’s PSIR
indicates that defendant was under “Juvenile Court Supervision” at the time of the sentencing
offense, this notation is clearly a mistake. The sentencing court acknowledged the erroneous
assessment of 10 points for a misdemeanor and reassessed PRV 6 at 5 points. However, it failed
to notice the inconsistency between the date of defendant’s prior juvenile offense and the PSIR
drafter’s notation that defendant was under supervision at the time of the sentencing offense,
indicating that defendant’s probation for the unlawful use of a motor vehicle offense somehow
ran a year prior to its commission. Because defendant had no relationship to the criminal justice
system prior to or during the commission of the sentencing offense, PRV 6 should be assessed at
zero points.

        The trial court improperly assessed defendant’s PRVs to calculate a total of 27 points,
which placed defendant in PRV level D of the sentencing grid for Class A offenses. MCL
777.62. A reduction of PRV 4 from two points to zero points, and a reduction of PRV 6 from
five points to zero points to account for the trial court’s erroneous assessment of these two
variables brings defendant’s PRV total to 20 points and moves him from PRV level D to PRV
level C of the sentencing grid for Class A offenses. MCL 777.62. The trial court sentenced
defendant to 13 to 20 years’ imprisonment under the misapprehension that the sentencing
guidelines called for a minimum sentence range of 126 to 210 months, when the sentencing
guidelines call for a minimum sentence of 108 to 180 months for a defendant falling in the grid
for PRV Level C offenders. MCL 777.62. Because defendant’s sentence is based on an
inaccurate calculation of the guidelines range, defendant is entitled to a remand for resentencing.
Francisco, 474 Mich. at 92.

        Although the conclusion that defendant is entitled to resentencing on the basis of the trial
court’s erroneous assessment of PRV 4 and PRV 6 renders analysis of defendant’s additional
sentencing error claims unnecessary, we address each of defendant’s claims separately for
completeness.

                     B.      ASSESSMENT OF OV 9, OV 10 AND OV 13

        Relying on Alleyne, 570 US ___, defendant argues that the trial court’s assessments of
OV 9, OV 10, and OV 13 were erroneous because those scoring decisions were not based on
facts found by the jury or admitted by defendant, but found by the judge at sentencing. Our
Supreme Court recently determined in Lockridge, 498 Mich. at 364, that Alleyne applied to render

                                                -7-
this state’s sentencing guidelines unconstitutional only to the extent that they “require[d] judicial
fact-finding beyond facts admitted by the defendant or found by the jury to score offense
variables (OVs) that mandatorily increase the floor of the guidelines minimum sentence range.”
Under Lockridge, it was the mandatory nature of the guidelines that rendered fact-finding by a
preponderance of the evidence by the judge at sentencing, rather than by a reasonable doubt by
the jury at trial, unconstitutional. Id. at 364-365. The Lockridge Court remedied the
constitutional violation by severing MCL 769.34(2) only to the extent that it made the guidelines
mandatory. Id. at 364, 391. A sentencing court is still required to determine the applicable
guidelines range and take it into account when imposing a sentence, and “the highest number of
points possible must be assessed for all OVs, whether using judge-found facts or not.” Id. at 392
n 28 (emphasis added). In other words, because the guidelines are no longer mandatory, facts
found at sentencing that were not admitted by the defendant or proven beyond a reasonable
doubt continue to support the assessment of OVs that raise the “advisory” minimum sentence
range by a preponderance without rendering the trial court’s ultimate sentence unconstitutional.
Therefore, the trial court’s reliance on judge-found facts to assess OV 9, OV 10, and OV 13 was
not improper, and that fact alone would not affect the constitutionality of defendant’s final,
advisory, sentencing guidelines range.

        However, the Lockridge Court held that, in cases where the defendant was sentenced on
judge-found facts prior to its decision to render the guidelines advisory only, the defendant’s
Sixth Amendment rights had been violated by an unconstitutional constraint on the judge’s
sentencing discretion. Lockridge, 498 Mich. at 395. In such cases, the defendant is entitled to a
remand for determination of whether his sentence was appropriate when (1) he can demonstrate
that his guidelines minimum sentence range was actually constrained by the violation of the
Sixth Amendment, and (2) his sentence was not subject to an upward departure. Id. Here, the
trial court sentenced defendant under the previously mandatory statutory sentencing guidelines
and did not depart from those guidelines. Thus, the question is whether defendant’s minimum
sentence range was actually constrained by a Sixth Amendment violation. Unconstitutional
constraint has occurred when the facts admitted by defendant or supported by the jury verdict
were insufficient to assess the minimum number of OV points necessary for defendant’s total
assessment to place him in the cell of the sentencing grid under which he was sentenced. Id.

        Though it is an unconstitutional error, a sentence determination that contravenes Alleyne
is not a structural defect. Lockridge, 498 Mich. at 392 n 9, citing Washington v Recuenco, 548
U.S. 212; 126 S. Ct. 2546; 165 L. Ed. 2d 466 (2006). Therefore, a challenge to such a sentence is
subject to harmless error review. People v Stokes, ___Mich App ___, ___; ___ NW2d ___
(2015); slip op at 9-10.

                                               OV 9

        With respect to the trial court’s assessment of OV 9, defendant argues that the trial court
improperly relied on judge-found facts to assess 10 points. Specifically, defendant argues that
the trial court erred in assessing OV 9 at 10 points because the jury verdict reflected only one
victim of defendant’s armed robbery conviction. We agree.

        “Offense variable 9 is number of victims” and is assessed at 10 points when “[t]here were
2 to 9 victims who were placed in danger of physical injury or death.” MCL 777.39(1)(c). The

                                                -8-
trial court calculated defendant’s sentencing guidelines range for his armed robbery conviction
only. The information specifies Humphrey as the victim of armed robbery, and both the jury
instructions and jury verdict form made clear that Humphrey was the only victim to be
considered with respect to this crime. Thus, although the jury’s guilty verdict on the felonious
assault charge necessitated the conclusion beyond a reasonable doubt that BW was a “victim” of
that crime, it did not support the conclusion that BW was an additional victim of the armed
robbery. Because the trial court’s assessment of OV 9 at 10 points was based on facts not
admitted by defendant or found beyond a reasonable doubt by the jury, these points should be
subtracted from defendant’s total score in order to determine whether the trial judge’s sentencing
decision was unconstitutionally constrained. Lockridge, 498 Mich. at 395.

        Although defendant does not dispute the sufficiency of the evidence supporting an
assessment of OV 9 at 10 points, we note that the trial court’s assessment of OV 9 was
appropriate in light of the circumstances presented at trial. Each person placed in danger of
injury or death should be counted as a “victim.” Gullett, 277 Mich. App. at 217. “A person may
be a victim under OV 9 even if he or she did not suffer actual harm; a close proximity to a
physically threatening situation may suffice to count the person as a victim.” People v Gratsch,
299 Mich. App. 604, 624; 831 NW2d 462 (2013), vacated in part on other grounds by 495 Mich.
876 (2013).

        Though defendant was charged and convicted for the armed robbery and carjacking
offenses only with respect to Humphrey, the trial court did not err when it considered whether
BW, who was present during the commission of the offense, constituted a “victim” for purposes
of OV 9. Humphrey testified that defendant had his handgun pointed directly at BW during the
incident. This testimony is sufficient to support the conclusion that BW was placed in danger of
serious injury or death during the armed robbery and assessment of OV 9 at 10 points.

                                              OV 10

       With respect to OV 10, defendant argues both that the trial court lacked evidence to
assess OV 10 at 15 points by a preponderance, and that the trial court improperly relied on facts
not admitted by defendant or found by the jury at trial. We agree that the trial court’s assessment
of OV 10 was based on judge-found facts, but disagree that that the evidence was insufficient to
support the trial court’s assessment of OV 10 by a preponderance.

        “Offense variable 10 is exploitation of a vulnerable victim.” MCL 777.40(1). OV 10
must be assessed when “[p]redatory conduct was involved.” MCL 777.40(1)(a). Whether
defendant engaged in predatory conduct was not a consideration of the jury or an element
necessary to support any of defendant’s convictions. Because defendant did not admit to any
preoffense conduct or “predatory conduct” specifically, the trial court’s assessment of this
offense variable was not supported by facts admitted by defendant or proven to a jury beyond a
reasonable doubt. Therefore, as with OV 9, these points should be subtracted from defendant’s
total score to determine whether the trial judge’s sentencing decision was unconstitutionally
restrained. Lockridge, 498 Mich. at 395.

       However, the trial court properly assessed OV 10 at 15 points for “predatory conduct”
because the preponderance of the evidence was sufficient to support the conclusion that

                                                -9-
defendant engaged in preoffense conduct designed to victimize a person. “Predatory conduct” is
defined as “preoffense conduct directed at a victim . . . for the primary purpose of victimization.”
MCL 777.40(3)(a). “Predatory conduct” includes those forms of “preoffense conduct” that are
commonly understood as being “predatory” in nature, e.g., lying in wait and stalking, as opposed
to purely opportunistic criminal conduct or “preoffense conduct involving nothing more than
run-of-the-mill planning to effect a crime or subsequent escape without detection.” People v
Huston, 489 Mich. 451, 462; 802 NW2d 261 (2011), citing People v Cannon, 481 Mich. 152, 162;
749 NW2d 257 (2008). Importantly, defendant’s preoffense conduct need only be directed at a
victim; it is not necessary that the conduct be directed at the ultimate victim of the crime.
Huston, 489 Mich. at 463. In Huston, our Supreme Court explained that lying in wait, armed, in
anticipation of an armed robbery or carjacking, is sufficient “predatory conduct” to support an
assessment of OV 10 at 15 points, even if the specific identity of a victim is unknown. Id.

        In this case, there were sufficient facts presented to support the trial court’s conclusion
that defendant had engaged in predatory conduct. Humphrey testified that she first noticed
defendant and his accomplice walking down the sidewalk at 11:00 p.m., and that one of the men
made eye contact with her as they passed her car. She waited for them to walk down the street
away from her before she exited her car. As she stopped to retrieve her son from the passenger’s
seat, she noticed that the two men had turned around and were coming back toward her. By the
time she had reached her porch, the two men were directly behind her and pointing firearms in
her direction. The circumstances surrounding this armed robbery and carjacking, including the
men’s “prowling” of the sidewalk waiting for a victim and the fact that they were armed and
prepared, support the conclusion that this was not simply an opportunistic crime. Defendant and
his accomplice were “lying in wait” for a victim, and the trial court properly assessed OV 10 at
15 points on this basis.

                                              OV 13

       Here also, defendant argues both that the trial court lacked evidence to establish
assessment of OV 13 at 25 points by a preponderance, and that the trial court improperly relied
on facts not admitted by defendant or found by the jury at trial. In this case, however,
defendant’s argument fails on both counts.

       First, there was sufficient evidence to support, by a preponderance, the trial court’s
assessment of OV 13 at 25 points. “Offense variable 13 is continuing pattern of criminal
behavior.” MCL 777.43(1). Twenty-five points are to be assessed under OV 13 where “[t]he
offense was part of a pattern of felonious criminal activity involving 3 or more crimes against a
person.” MCL 777.43(1)(c) (emphasis added). “[A]ll crimes within a 5–year period, including
the sentencing offense, shall be counted regardless of whether the offense resulted in a
conviction.” MCL 777.43(2)(a).

        Defendant was convicted of carjacking, armed robbery, and felonious assault, which are
all classified under the sentencing guidelines as crimes against a person. MCL 777.16y.
Although defendant argues that the trial court erred in scoring OV 13 at 25 points because all
three convictions arose out of a single incident, MCL 777.43 does not limit the “trial court’s
ability to score more than one instance arising out of the same criminal episode.” People v
Gibbs, 299 Mich. App. 473, 488; 830 NW2d 821 (2013). “[M]ultiple concurrent offenses arising

                                               -10-
from the same incident are properly used in scoring OV 13[.]” Id. at 488. Indeed, MCL
777.43(2)(a) mandates consideration of all crimes within a 5-year period. The trial court
therefore did not err in assessing 25 points for OV 13.

        Further, the assessment of OV 13 at 25 points was properly established based only on
facts found beyond a reasonable doubt by the jury. The jury convicted defendant of five separate
crimes, all arising out of the same criminal transaction. In other words, the jury found that
defendant committed more than three crimes within a five-year period beyond a reasonable
doubt. Therefore, the trial court properly assessed OV 13 at 25 points.

     C.     MINIMUM SENTENCE SUBJECT TO UNCONSTITUTIONAL CONSTRAINT

         The trial court assessed the guidelines only for defendant’s armed robbery conviction.
Armed robbery is a Class A offense. MCL 777.16y. Defendant’s total OV score of 70 included
the trial court’s assessment of 10 points for OV 9, 15 points for OV 10, and 25 points for OV 13,
and placed defendant within the cell of the sentencing grid for OV Level IV. As previously
discussed, none of the facts underlying the assessment of OV 9 and OV 10 were admitted by
defendant or found by a jury. A reduction of 25 points to account for the trial court’s assessment
of these two variables brings defendant’s total OV score to 45 points, and places him squarely
within the cell of the sentencing grid for OV Level III. Thus, the facts admitted by defendant or
supported by the jury verdict were insufficient to assess the minimum number of OV points
necessary for defendant’s total assessment to place him in the cell of the sentencing grid under
which he was sentenced, and his sentence was subject to unconstitutional constraint under
Alleyne and Lockridge. Lockridge, 498 Mich. at 395. Defendant is therefore entitled to a remand
for determination of whether his sentence was appropriate. Id.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Finally, defendant argues that he was deprived of his constitutional right to effective
assistance of counsel. Again, we agree in part and disagree in part, but find that defense
counsel’s errors do not entitle defendant to additional relief.

        Defendant failed to preserve this issue by bringing a timely motion for a new trial or a
Ginther1 hearing with the lower court. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882
(2008). Our review of unpreserved ineffective assistance of counsel claims is limited to mistakes
apparent on the record. People v Davis, 250 Mich. App. 357, 368; 649 NW2d 94 (2002).
“Whether a person has been denied effective assistance of counsel is a mixed question of law and
fact.” People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004) quoting People v
LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2000). A trial court’s findings of fact, if any, are
reviewed for clear error, and this Court reviews the ultimate constitutional issue arising from an
ineffective assistance of counsel claim de novo. Matuszak, 263 Mich. App. at 48.




1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                              -11-
        The right to effective assistance of counsel during a criminal trial is guaranteed by both
the United States and Michigan Constitutions. US Const, Am VI; Const 1963, art 1, § 20. For a
new trial based on ineffective assistance of counsel, defendant must show that “(1) that defense
counsel’s performance fell below an objective standard of reasonableness under prevailing
professional norms and (2) that defense counsel’s deficient performance so prejudiced the
defendant that there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different.” People v Fonville, 291 Mich. App. 363, 382;
804 NW2d 878 (2011), citing Strickland v Washington, 466 U.S. 668, 694; 104 S. Ct. 2052; 80 L
Ed 2d 674 (1984). Defense counsel’s performance must be measured against an objective
standard of reasonableness. People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001)..
“Effective assistance of counsel is presumed, and a defendant bears a heavy burden to prove
otherwise.” People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92 (2010). Here, defendant
claims that defense counsel provided ineffective assistance when he (1) failed to call two
witnesses as requested by defendant, (2) failed to pursue additional lines of questioning with trial
witnesses as requested by defendant, and (3) failed to object to the aforementioned guidelines
errors at sentencing.

        A.      FAILURE TO CALL WITNESSES AND PURSUE ADDITIONAL LINES OF
                                 QUESTIONING

        Defendant has failed to show that defense counsel’s failure to call two additional
witnesses constituted ineffective assistance of counsel. Defendant argues that trial counsel was
ineffective for neglecting to call two additional witnesses: (1) Davis, who pleaded guilty to the
charged crimes three years earlier, and (2) Taniesha Saffold, who is described by defendant in
his brief on appeal as an additional alibi witness. Additionally, he argues that he was deprived of
effective assistance when defense counsel neglected to pursue additional lines of questioning
with Humphrey and his mother, who had been called as an alibi witness. Defendant’s claims fail
for several reasons.

       First, defendant has failed to overcome the presumption that decisions regarding what
evidence to present and whether to call or question witnesses are matters of trial strategy. People
v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308 (2004) (internal citations and quotations
omitted). Because the issue is unpreserved, the Court’s determination of whether defendant has
met the heavy burden required to overcome that presumption must be supported by facts
apparent on the record. Davis, 250 Mich. App. at 368. Here, the record fails to support
defendant’s claim because defendant has not made an offer of proof regarding the substance of
any favorable testimony either witness could have offered. Indeed, defendant does not even
speculate in his appellate brief as to what, exactly, these witnesses would have testified to had
they appeared at trial. Further, the record provides no proof that trial counsel failed to explore
the potential of these witnesses’ testimony, simply making the objectively reasonable strategic
decision not to present it. Therefore, defendant has failed to overcome the presumption that his
counsel employed effective trial strategy. People v Ackerman, 257 Mich. App. 434, 455; 669
NW2d 818 (2003).

       Additionally, “the failure to call witnesses only constitutes ineffective assistance of
counsel if it deprives the defendant of a substantial defense.” Dixon, 263 Mich. App. at 398. A
substantial defense is one that might have made a difference in the outcome of the trial. People v

                                               -12-
Kelly, 186 Mich. App. 524, 526-527; 465 NW2d 569 (1990). Defendant claims that Saffold’s
testimony would have supported an alibi defense, and that based on the prosecutor’s challenge to
his mother’s testimony, “an additional alibi witness certainly could have benefitted [defendant’s]
defense in this case.” But the test is not whether an additional witness might “benefit” defendant
or his bolster the credibility of his defense theory. The test is whether defendant was deprived of
a substantial defense. This Court has held that a defendant cannot be deprived of a substantial
defense if he was able to assert his offered theory of defense at trial, even if he was unable to call
a witness to testify in support of that theory because of counsel’s action. Dixon, 263 Mich. App.
at 398. There is no indication that Saffold’s testimony would have changed the outcome at trial.
The jury was aware of defendant’s alibi defense and chose to reject it. The fact that defendant’s
chosen defense theory was unsuccessful does not render defense counsel’s assistance ineffective.

                       B.      FAILURE TO OBJECT AT SENTENCING

        Although defendant’s claim for ineffective assistance of counsel at trial fails, his claim
for ineffective assistance of counsel at sentencing has merit.

        As previously discussed, the trial court properly assessed OV 9, OV 10, and OV 13.
Failing to advance a meritless argument or raise a futile objection does not constitute ineffective
assistance of counsel. People v Snider, 239 Mich. App. 393, 425; 608 NW2d 502 (2000).
Because defendant failed to show error in the trial court’s assessment of these three OVs, his
argument that he was denied effective assistance of counsel when defense counsel failed to
object to the trial court’s assessment of each offense variable at sentencing must also fail.

        However, defense counsel failed to object to the trial court’s assessment of both PRV 4
and PRV 6. This failure fell below an objective standard of reasonableness. A reasonably
competent attorney should have discovered that the number of prior juvenile adjudications and
defendant’s relationship with the criminal justice system were erroneously based on an offense
that occurred more than a year after the sentencing offense. Defendant’s sentencing guidelines
range should have been 108 to 180 months, rather than 126 to 210 months. The defense
attorney’s failure to argue the proper assessment of sentencing guidelines also satisfies the
prejudice prong of the ineffective assistance of counsel test. Glover v United States, 531 U.S.
198, 199-200; 121 S. Ct. 696; 148 L. Ed. 2d 604 (2001).

        Defense counsel’s errors do not entitle defendant to additional relief. When an
ineffective assistance of counsel claim is based on errors made at sentencing, the appropriate
remedy is a remand for resentencing within the proper sentencing guidelines range. See People v
Whitfield, 214 Mich. App. 348, 354; 543 NW2d 347 (1995) (explaining that if ineffective
assistance of counsel is established, the remedy must be tailored to the injury suffered). As
previously noted, defendant is entitled to resentencing in light of the inaccurate assessment of his
sentencing guidelines and the Supreme Court’s Lockridge decision. Thus, even though
defendant’s ineffective assistance of counsel claim has merit, he is not entitled to additional
relief on this issue.

       We affirm defendant’s convictions, but remand for further proceedings consistent with




                                                -13-
this opinion. We do not retain jurisdiction.

                                                      /s/ Cynthia Diane Stephens
                                                      /s/ Joel P. Hoekstra
                                                      /s/ Deborah A. Servitto




                                               -14-